IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,913


                      EX PARTE KENTRELL D. THURMAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 892736 IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty-two years’ imprisonment. He did not appeal his conviction.

        Applicant contends that a state jail conviction was improperly used to enhance this felony

conviction. A state jail conviction cannot be used to enhance a first degree felony. TEX . PENAL

CODE §12.42(c)(1). The trial court determined that Applicant is entitled to relief. We agree.

        Relief is granted. The sentence in Cause No. 892736 in the 177th District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County for a
                                                                                                  2

new punishment hearing. The trial court shall issue any necessary bench warrant within 10 days after

the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 7, 2012
Do not publish